Citation Nr: 0818269	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  02-20 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for residuals of a right knee injury, degenerative 
joint disease, meniscectomy, with residual scar.

2.  Entitlement to an increased disability rating for 
residuals of lumbosacral strain with degenerative disc 
disease, and residuals of laminectomy, rated 20 percent prior 
to March 9, 2005, 100 percent from March 9 to May 31, 2005, 
and 20 percent on June 1, 2005. 

3.  Entitlement to a disability rating in excess of 20 
percent for residuals of left shoulder dislocation.

4.  Entitlement to a disability rating in excess of 10 
percent for residuals of right shoulder dislocation.

5.  Entitlement to a disability rating in excess of 10 
percent for residuals of injury to the left ankle.





REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran served on active duty from October 1977 to 
October 1997.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, that reduced the disability ratings for 
both shoulders, the lumbar spine, the right knee, and for the 
left ankle.  

In November 2004, the Board restored previous ratings for 
each disability on appeal and then remanded the case for 
development of increased rating claims for each disability on 
appeal.  In December 2007, the RO assigned a temporary 100 
percent rating for the lumbar spine effective from March 9 
through May 31, 2005, and 20 percent effective from June 1, 
2005.  

A November 2007 VA examination report reflects that the 
veteran stopped working in April 2007 due to symptomatology 
related to his service-connected low back disability.  This 
is referred to the RO as a claim for total disability rating 
for compensation purposes based on individual 
unemployability, as outlined in 38 C.F.R. § 3.321(b) (1).  
See Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 8 Vet. App. at 
227.  See also VAOPGCPREC. 6-96. 


FINDINGS OF FACT

1.  The right knee disability is currently manifested by 
crepitus, painful motion, tenderness around the patella, and 
moderate instability.  

2.  Right knee arthritis is substantiated by X-rays.  

3.  A right knee surgical scar is asymptomatic.

4.  Prior to March 9, 2005, the service-connected lumbar 
spine disability has been manifested by daily low back pain, 
weakness, occasional paralumbar muscle spasm, radiculopathy 
to each leg compatible with sciatica, and slight limitation 
of motion; severe intervertebral disc syndrome with 
intermittent relief is also shown.   

5.  On March 9, 2005, the diseased lumbar disks were 
surgically fused, thus ending intervertebral disc syndrome 
symptoms.  

6.  Beginning June 1, 2005, the lumbar spine disability has 
been manifested by severe limitation of extension due to 
fused or ankylosed lumbar vertebrae; low back pain, weakness, 
and fatigue are also shown.  

7.  Neither incapacitating episodes of intervertebral disc 
syndrome nor unfavorable ankylosis of the thoracolumbar spine 
is shown at any time during either period.  

8.  A 12 centimeters surgical scar of the lumbar spine is 
well healed and asymptomatic.

9.  The left (major) arm is not limited to no higher than 
shoulder level. 

10.  Impairment of the left clavicle or scapula with 
dislocation, or with nonunion and loose movement is not 
shown.

11.  Pain on use of the right arm causes functional 
impairment that more nearly approximates limitation of motion 
to no higher than shoulder level.  

12.  A surgical scar measuring two inches over the right 
clavicle is asymptomatic.

13.  The left ankle disability is currently manifested by 
slightly limited range of motion; neither marked limitation 
of motion nor additional functional impairment due to painful 
motion is shown. 


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating greater than 20 
percent for right knee degenerative joint disease, 
meniscectomy, and scar, are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.71, Plate II, 
§ 4.71a, Diagnostic Code 5257 (2007), § 4.118, Diagnostic 
Code 7804 (effective prior to and on August 30, 2002).

2.  The criteria for a separate 10 percent schedular rating 
for right knee arthritis are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, Plate II, 
§ 4.71a, Diagnostic Codes 5010, 5260 (2007).

3.  For the period prior to March 9, 2005, the criteria for a 
40 percent schedular rating for residuals of lumbosacral 
degenerative disc disease with lumbosacral strain are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.71, Plate V, § 4.71a, Diagnostic Code 5293 (2007).

4.  From June 1, 2005, the criteria for a 40 percent 
schedular rating for severe limitation of extension of the 
lumbar spine are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.71, Plate V, § 4.71a, Diagnostic Code 5292 
(2007).

5.  The criteria for a schedular rating greater than 10 
percent for residuals of left shoulder dislocation are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp.2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 
4.71, Plate I, § 4.71a, Diagnostic Codes 5201, 5203 (2007).  

6.  The criteria for a 20 percent schedular rating for 
residuals of right shoulder injury are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp.2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 
4.71, Plate I, § 4.71a, Diagnostic Code 5201 (2007).  

7.  The criteria for a schedular rating greater than 10 
percent for residuals of left ankle injury are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 
4.10, 4.71, Plate II, § 4.71a, Diagnostic Code 5271 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA must notify the claimant and his 
representative of any information and any medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) and VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b) (1).  These notices 
must be provided prior to an initial unfavorable decision.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  If the diagnostic code under 
which the disability is rated contains criteria necessary for 
entitlement to a higher rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), then VA must provide general 
notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, VA's notice must 
also provide examples of types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores, at 43-44. 

VA's duty to notify was not satisfied prior to the initial 
unfavorable decision on the claim.  Under such circumstances, 
VA's duty to notify may not be "satisfied by various post-
decisional communications from which a claimant might have 
been able to infer what evidence the VA found lacking in the 
claimant's presentation."  Rather, VA may cure such notice 
errors by issuing a compliant notice followed by re-
adjudicating the claim.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006) (where notice was not provided prior to 
initial adjudication, this timing problem can be cured by a 
remand for issuance of notice followed by readjudication of 
the claim) see also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (issuance of notice followed by readjudication of 
the claim, such as a statement of case (SOC) or supplemental 
statement of the case (SSOC), cures a timing defect).  

In this case, VA's duty to notify was satisfied subsequent to 
the initial decision by way of a Board remand in November 
2004 followed by a letters sent to the claimant in April and 
September 2005.  The letters informed the claimant of what 
evidence was required to substantiate the claims and of the 
claimant's and VA's respective duties for obtaining evidence.  
The claimant was asked to submit evidence and/or information 
in his possession.  Although the notice letters was not sent 
before the initial decision, this timing error is not 
unfairly prejudicial to the claimant because VA later cured 
the timing error.  The claimant has been afforded the 
opportunity to participate in his claim and has been allowed 
time to respond.  VA has readjudicated the case by way of a 
rating decision and SSOC issued in December 2007.  For these 
reasons, it is not unfairly prejudicial to the claimant for 
the Board to adjudicate the claims.  

VA also must assist in developing the claims.  This includes 
assisting in obtaining service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished and 
adjudication may proceed without unfair prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA 
has obtained VA and private clinical records and examination 
reports.  The claimant set forth his contentions during the 
hearing before the undersigned Veterans Law Judge.  Neither 
the claimant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for fair adjudication of the claim 
that has not been obtained.  Hence, no further notice or 
assistance to the claimant is required to fulfill VA's duty 
to assist in developing the claims.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).

Disability Ratings

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. § 4.2.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations, VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination, including during 
flare-ups.  Such inquiry is not to be limited to muscles or 
nerves.  These determinations are, if feasible, to be 
expressed in terms of the degree of additional range-of-
motion loss due to any weakened movement, excess 
fatigability, or incoordination.  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

Where an increase in disability is at issue, the present 
level of disability, rather than remote history, is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
The United States Court of Appeals for Veterans Claims 
(Court) held that where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Right Knee

Residuals of a right knee injury with degenerative joint 
disease, status post meniscectomy, and surgical scar have 
been rated 20 percent throughout the appeal period under 
Diagnostic Code 5010-5257.  

A January 2001 VA orthopedic examination report mentions the 
in-service history of a twisting injury and torn meniscus in 
1992, followed by arthroscopy and meniscal repair.  Three 
more arthroscopies followed in 1995, 1996, and 1997, prior to 
discharge from the Air Force.  The veteran currently reported 
daily pain and stiffness, but no locking or right knee 
buckling.  Descending stairs was difficult.  Right knee X-
rays showed mild knee-joint narrowing suggestive of 
degenerative changes.  There was a scar measuring 3 
centimeters over the right knee.  Mild crepitus was noted.  
No limping was detected.  He could perform 10 deep knee 
bends.  Range of motion was full and no swelling or 
instability was found.  There was no pain, fatigue, weakness, 
or incoordination on repeat testing.  The diagnoses were: 
status post right knee meniscal repair; subsequent 
meniscectomy and debridement; residual scar; and, 
degenerative joint disease.  

Upon being informed of a proposed rating reduction, in May 
2001 the veteran reported that the right knee's cartilage was 
still missing. 

In May 2004, the veteran testified before the undersigned 
Veterans Law Judge that he had stiffness, swelling, limited 
motion, and pain. 

According to a January 2005 RO rating decision, the right 
knee has been rated 20 percent disabling for the entire 
appeal period under Diagnostic Code 5010-5257.  

In March 2007, the veteran informed the RO that he remained 
fully employed; however, a November 2007 VA examination 
report reflects that he stopped working in April 2007.  

In November 2007, VA re-examined the right knee.  The veteran 
complained of frequent swelling, giving away, and locking.  
Duration and severity of these symptoms varied and another 
surgery was considered.  The knee disability did not cause 
the veteran to miss any work.  Range of motion was full but 
painful against resistance and on repetition.  The medial 
joint line was tender.  Crepitus was present.  The knee 
caused limping.  Lachman's test was positive (anterior drawer 
test for serious knee injury performed at 20 degrees of 
flexion, Dorland's Illustrated Medical Dictionary 1677 (28th 
ed. 1994)).  X-rays were negative.  The orthopedist offered 
an impression of right knee chondromalacia, meniscal tear, 
and moderate instability.  The orthopedist noted additional 
functional loss of 10 degrees due to painful motion.  

Under Diagnostic Code 5010, a 10 percent rating is warranted 
for arthritis due to trauma where X-rays confirm arthritis.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  

Under Diagnostic Code 5257, slight knee disability due to 
instability or subluxation warrants a 10 percent rating.  
Moderate knee instability warrants a 20 percent rating and 
severe instability warrants a 30 percent rating.  38 C.F.R. 
§§ 4.71, Plate II, § 4.71a, Diagnostic Code 5257 (2007).  

Limitation of flexion of the leg at the knee (normal being to 
approximately 140 degrees) will be rated as follows: Flexion 
limited to 15 degrees is 30 percent.  Flexion limited to 
30 degrees is 20 percent.  Flexion limited to 45 degrees is 
10 percent.  Flexion greater than 45 degrees is not 
compensable.  38 C.F.R. § 4.71 Plate II, § 4.71a, Diagnostic 
Code 5260 (2007).   

Limitation of extension of the leg at the knee (normal 
extension being to approximately 0 degrees) will be rated as 
follows: Extension limited to 45 degrees is 50 percent.  
Extension limited to 30 degrees is 40 percent.  Extension 
limited to 20 degrees is 30 percent.  Extension limited to 
15 degrees is 20 percent.  Extension limited to 10 degrees is 
10 percent.  Extension limited to 5 degrees is 0 percent.  
38 C.F.R. § 4.71 Plate II, § 4.71a, Diagnostic Code 5261 
(2007).    

Where a claimant has arthritis and instability of a knee, 
separate ratings are authorized under 38 C.F.R. § 4.71a.  
VAOPGCPREC 23-97.  

For a knee disability rated under Diagnostic Code 5257 to 
warrant a separate rating for arthritis based on X-ray 
findings and limitation of motion, limitation of motion under 
Diagnostic Code 5260 or 5261 need not be compensable but must 
at least meet the criteria for a zero-percent rating.  A 
separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59.  
VAOPGCPREC 9-98.

Where a veteran has both a limitation of flexion and a 
limitation of extension of the same leg, the limitations must 
be rated separately to adequately compensate for functional 
loss associated with injury to the leg.  VA General Counsel 
held that these separate ratings should each take into 
consideration any additional functional loss due to pain 
under 38 C.F.R. § 4.40 and DeLuca, and that these separate 
ratings do not amount to pyramiding under 38 C.F.R. § 4.14.  
VAOPGCPREC 9-2004.  

The right knee disability is currently manifested by full 
range of motion with crepitus, painful motion, tenderness 
around the patella, and moderate instability.  Additional 
functional impairment due to painful motion is shown.  A 
surgical scar is well healed and asymptomatic.

Concerning X-ray evidence of arthritis, in December 1997, a 
VA radiologist specifically commented that mild degenerative 
change could not be excluded.  In January 2001, a VA 
radiologist saw mild knee-joint narrowing and offered a 
diagnosis of degenerative joint disease.  In November 2007, a 
VA radiologist did not see degenerative joint disease and 
offered a diagnosis of chondromalacia.  While evidence of 
arthritis is in controversy, because two out of three 
examiners saw it on X-rays, the Board will resolve any 
remaining doubt in favor of the veteran and find that 
arthritis is substantiated by X-rays.  

Comparing right knee instability with the rating criteria, 
because the VA examiner found moderate instability, the 
criteria for a 20 percent rating for instability under 
Diagnostic Code 5257 are more nearly approximated; however, 
the criteria for a 30 percent rating for severe instability 
are not more nearly approximated.  Therefore, after 
considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
negative and the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, 
supra.  The claim for a rating higher than 20 percent for 
right knee instability must be denied. 

A separate rating for right knee limitation of motion is 
warranted.  As noted above, where there is both arthritis and 
instability, both should be rated.  VAOPGCPREC 23-97.  
Because limited motion in flexion and extension are 
noncompensable in degree and because there is painful motion 
that increases functional impairment, the Board finds that 
the criteria of a 10 percent rating under Diagnostic Codes 
5010 and 5260 are more nearly approximated.  

After considering all the evidence of record, the Board finds 
that the evidence favors a separate 10 percent rating for 
right knee limitation of motion due to arthritis. 

Lumbosacral Strain with Degenerative Disc Disease prior to 
March 9, 2005 

Lumbosacral strain with degenerative disc disease has been 
rated 20 percent prior to March 9, 2005.  From March 9, 2005, 
to June 1, 2005, a 100 percent rating based on surgery and 
convalescence under 38 C.F.R. § 4.30 is in effect and need 
not be discussed.  

A January 2001 VA orthopedic examination report mentions the 
in-service history of a lifting injury in 1984.  The veteran 
reported that a muscle spasm required bed rest several months 
ago.  He reported shooting pains down to the left foot about 
twice per week.  He could walk half a mile and could lift 
about 50 pounds.  The lumbar spine was nontender, had normal 
contour, and flexed to 95 degrees, extended to 35 degrees, 
and had lateral and rotational motion to 35 degrees in either 
direction.  The diagnosis was lumbosacral spine degenerative 
joint disease with history of sciatica.  

A March 2001 private magnetic resonance imaging (MRI) report 
reflects mild disc desiccation and disk-space narrowing at 
L3-5 and mild disc space narrowing without desiccation at L5-
S1.  Potential left L5 nerve impingement was noted.  A May 
2002 private MRI report notes desiccation through the S1 
level and a complaint of pain radiating to both legs.  

In May 2004, the veteran testified before the undersigned 
Veterans Law Judge that he had back spasm two times per year, 
but back pain was constant.  He could lift 20 to 50 pounds.  
He testified that back pain lowered his quality of life.  

A July 2004 private medical report notes that the veteran was 
bedridden due to a severe flare-up of back pain.  Another 
July 2004 private medical report notes that the veteran took 
Darvocet and Valium(r) for low back muscle spasm.  Steroidal 
treatment was planned.

In February 2005, the veteran reported that he had received 
steroid injections, radio frequency therapy, and prescription 
pain killers to relieve his back pains and that each had 
failed.  

Prior to March 9, 2005, the service-connected lumbar spine 
disability has been manifested by daily low back pain, 
weakness, occasional paralumbar muscle spasm, shooting pains 
radiating to each leg compatible with sciatica, and no more 
than slight limitation of motion; severe intervertebral disc 
syndrome with intermittent relief is also shown.  The Board 
will consider several diagnostic codes and relevant revisions 
to those codes that occurred during the appeal period.  

Lumbosacral strain, with slight, subjective symptoms only, is 
rated zero percent.  Characteristic pain on motion warrants 
10 percent.  With muscle spasm on extreme forward bending and 
loss of lateral spine motion, unilateral, in standing 
position, the rating is 20 percent.  A 40 percent rating is 
warranted for severe lumbosacral strain manifested by listing 
of the whole spine to the opposite side, positive 
Goldthwaite's sign, and marked limitation in forward bending 
in standing position, loss of lateral motion with 
osteoarthritic changes, or some of the above with abnormal 
mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (2003).

Comparing the manifestations the criteria of Diagnostic Code 
5295, it is clear that the criteria of a 40 percent rating 
are not more nearly approximated.  Neither listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, nor marked limitation in forward bending in standing 
position is shown, although loss of lateral motion with 
osteoarthritic changes is shown.  Neither shown is abnormal 
mobility on forced motion.  Thus, under Diagnostic Code 5295, 
the correct rating is 20 percent, which the RO has already 
assigned.  

Under Diagnostic Code 5292, evaluations from 10 to 40 percent 
are available for limitation of motion of the lumbar spine.  
Slight limitation of motion of the lumbar spine warrants a 10 
percent evaluation.  Moderate limitation of motion of the 
lumbar spine warrants a 20 percent evaluation.  A 40 percent 
evaluation requires severe limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2003).  Comparing the 
manifestations shown to these rating criteria, it is clear 
that the criteria of a 40 percent rating are not more nearly 
approximated because severe limitation of motion of the 
lumbar spine is not shown. 

Under the rating criteria for intervertebral disc syndrome in 
effect prior to September 23, 2002, a 10 percent evaluation 
is assigned for mild intervertebral disc syndrome.  A 20 
percent rating is assigned for moderate intervertebral disc 
syndrome, defined as "recurring attacks."   A 40 percent 
rating is warranted for severe intervertebral disc syndrome 
with recurring attacks with intermittent relief.  A 
60 percent evaluation is warranted for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (effective prior to September 23, 2002).

Lumbar degenerative disc disease became so painful during the 
appeal period that laminectomy became necessary.  Thus, the 
Board infers that intervertebral disc syndrome was severe.  
However, because sciatica was not continuous according to the 
January 2001 VA examination report, the Board finds that 
recurring attacks with intermittent relief is shown.  Thus, 
prior to March 9, 2005, the criteria of a 40 percent rating 
under Diagnostic Code 5293 are more nearly approximated.

Next for consideration are the revisions to the rating 
schedule.  If found beneficial to the veteran, they can be 
applied no earlier than their effective dates.  38 U.S.C.A. 
5110(g) (West 2002); VAOPGCPREC 3-2000.  

On September 23, 2002, VA revised the rating criteria for 
intervertebral disc syndrome.  The maximum schedular rating 
available remained at 60 percent; however, it became based on 
duration of incapacitating episodes (defined as periods of 
doctor prescribed bed rest) over the past 12 months, rather 
than on pronounced intervertebral disc syndrome.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective September 
23, 2002).  Because incapacitating episodes over the past 12 
months are not shown, this revision does not benefit the 
veteran.  However, another new and significant revision 
provides that orthopedic and neurologic manifestations may be 
separately evaluated under appropriate codes and those 
evaluations may be used if they result in a greater benefit.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5293, Note 2 
(effective September 23, 2002).  Thus, the Board must next 
determine whether separate evaluations result in a rating 
greater than 40 percent.  

As mentioned earlier, if the lumbar spine had been rated 
under Diagnostic Code 5292, the slight limitation of motion 
shown would have warranted a 10 percent rating.  However, 
neurological manifestations were also present.  In March 
2001, the veteran reported that pain radiated to both legs.  
This requires consideration of a separate rating.  Other 
sensory deficits, weakness, and bowel or bladder symptoms 
were not shown.  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe incomplete paralysis.  Absent organic 
changes, the maximum rating will be moderate, unless sciatic 
nerve involvement is shown.  38 C.F.R. § 4.123 (2007).

Neuralgia, cranial or peripheral, is usually characterized by 
a dull and intermittent pain, of typical distribution, so as 
to identify the nerve, is to be rated on the same scale, with 
a maximum equal to moderate incomplete paralysis.  Tic 
douloureux, or trifacial neuralgia, may be rated up to 
complete paralysis of the affected nerve.  38 C.F.R. § 4.124 
(2007).  

For disease of the peripheral nerves, the term "incomplete 
paralysis" when used with peripheral nerve injuries indicates 
a degree of lost or impaired function that is substantially 
less than that which is described in the criteria for an 
evaluation for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.  The ratings for the peripheral nerves are for 
unilateral involvement; when bilateral combine with 
application of the bilateral factor.  

Diagnostic Code 8520 is analogous to the neurologic 
disability because the anatomical area of the neurologic 
deficits more nearly approximates the level of disability 
produced by sciatica when considering functional impairment, 
anatomical location, and symptomatology.  38 C.F.R. § 4.20.  
Thus, the Board will consider a rating under Diagnostic Code 
8520.

Under Diagnostic Code 8520, a 10 percent evaluation is 
warranted for mild incomplete paralysis of the sciatic nerve.  
A 20 percent evaluation requires moderate incomplete 
paralysis.  38 C.F.R. § 4.124(a), Code 8520 (2007).

Because pain radiating into each leg is the only neurological 
symptom shown, the disability more nearly approximates mild 
sciatica.  Thus, the Board will consider a 10 percent rating 
under Diagnostic Code 8520, for each lower extremity for that 
portion of the appeal period beginning on September 23, 2002, 
and ending on March 8, 2005.  

Comparing a 40 percent schedular rating for intervertebral 
disc syndrome with the combined total rating of a 10 percent 
rating for limitation of motion and two 10 percent ratings 
for sciatica, plus the bilateral factor, yields a result that 
favors the former method.  Thus, for the period prior to 
March 9, 2005, the Board will continue to consider a 40 
percent rating under Diagnostic Code 5293.  

Turning to the next revision in the rating schedule, on 
September 26, 2003, new rating criteria were added.  Under 
the new rating criteria, the diagnostic code numbers changed.  
Spine disabilities are now rated under the General Rating 
Formula for Diseases and Injuries of the Spine set forth as 
follows: 

 5235 Vertebral fracture or dislocation
 5236 Sacroiliac injury and weakness
 5237 Lumbosacral or cervical strain
 5238 Spinal stenosis
 5239 Spondylolisthesis or segmental 
instability
 5240 Ankylosing spondylitis
 5241 Spinal fusion
 5242 Degenerative arthritis of the spine 
(see also Diagnostic Code 5003)
 5243 Intervertebral disc syndrome

Under this revised schedule, the criteria for a rating based 
on duration of incapacitating episodes over the past 12 
months remain the same.  Also unchanged is the procedure for 
combining, under 38 C.F.R. § 4.25, separate evaluations of 
the chronic orthopedic and neurologic manifestations; 
however, the following new rating criteria were added:

(For diagnostic codes 5235 to 5243, unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes): 

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease 

Unfavorable ankylosis of the entire 
spine.......................................100

Unfavorable ankylosis of the entire 
thoracolumbar 
spine....................................
.......................................................50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar 
spine............................................40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical spine.  30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of motion 
of the thoracolumbar spine not greater 
than 120 degrees; or, the combined range 
of motion of the cervical spine not 
greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis..  20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; 
or, combined range of motion of the 
cervical spine greater than 170 degrees 
but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or 
more of the 
height...................................
......................................10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero 
to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The 
combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation.  
The normal combined range of motion of 
the cervical spine is 340 degrees and of 
the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each 
component of spinal motion provided in 
this note are the maximum that can be 
used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of motion 
stated in Note (2).  Provided that the 
examiner supplies an explanation, the 
examiner's assessment that the range of 
motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

These changes have recoded intervertebral disc syndrome under 
Diagnostic Code 5243 and added a new formula for rating 
limitation of motion of the spine that was not available 
prior to September 26, 2003.  Because the rating schedule 
requires unfavorable ankylosis for a rating higher than the 
40 percent and because unfavorable ankylosis is not shown 
during this period, the most recent rating criteria are not 
favorable.  After consideration of all the evidence of 
record, including the testimony, the Board finds that for the 
period prior to March 9, 2005, Diagnostic Code 5293 is the 
most favorable code for the veteran and a 40 percent rating 
should be granted under Diagnostic Code 5293.  

Lumbosacral Strain with Degenerative Disc Disease and 
Laminectomy from June 1, 2005

Next for consideration is the correct rating to be assigned 
for lumbar spine for the period beginning on June 1, 2005.  
Just prior to this rating period, the diseased lumbar disks 
had been surgically fused, which ended the intervertebral 
disc syndrome symptoms previously shown.  Because 
intervertebral disc syndrome is no longer shown, Diagnostic 
Codes 5293 and 5243 need not be discussed further.

In August 2007, the veteran underwent yet another surgical 
procedure whereby L3 and L4 were fused.  

A November 2007 VA examination report reflects fatigue, 
weakness, and limitation of motion.  The veteran reported 
that he could walk for 30 minutes and sit for 30 minutes.  
Low back pain was constant without flare-ups.  Other than 
immediately after surgery, there had been no physician-
ordered bed rest.    

Examination revealed a well healed surgical scar measuring 12 
centimeters over the low back.  Lumbar spine range of motion 
was to 60 degrees of flexion, to 20 degrees of extension, to 
20 degrees of right and left lateral bending, and to 15 
degrees of right and left rotation.  Pain increased on 
repetition and incoordination and fatigability were noted.  
Paralumbar spasm was detected.  The lower extremities were 
normal, neurologically.  X-rays showed metallic screws in 
place from L3 to S1, a spacer device in place at L3-L4, and a 
hardware device in place within the L5 body.  The orthopedist 
offered an impression of status post decompression and fusion 
with limitation of motion and persistent pain.  The physician 
opined that pain would further decrease range of extension by 
10 degrees. 

During the period that began on June 1, 2005, the lumbar 
spine disability has been manifested by severe limitation of 
extension due to fused lumbar vertebrae.  Low back pain, 
weakness, and fatigue are also shown, although lower 
extremity radiculopathy had resolved.

Comparing the manifestations shown above to the rating 
criteria produces a 40 percent rating under Diagnostic Code 
5992.  While the maximum range of extension was measured at 
20 degrees, the examiner opined that additional functional 
impairment would be equivalent to another 10 degrees of loss 
of motion in the extension plane.  Thus, the 20 degrees range 
of extension is reduced to a 10 degree pain-free range of 
extension.  DeLuca, supra.  

A 10 degree pain-free range of extension of the lumbar spine 
is a severe limitation of motion warranting a 40 percent 
rating under Diagnostic Code 5292.  Because Diagnostic Code 
5295 does not offer a rating higher than 40 percent, it need 
not be discussed.  Because the laminectomy scar is 
asymptomatic, a separate rating for it need not be discussed.  

The only rating criteria left for consideration are the 
provisions for rating thoracolumbar ankylosis or limitation 
of motion under Diagnostic Code 5237. Although ankylosis due 
to spinal fusing is shown, it is at a favorable angle.  
Because unfavorable ankylosis of the thoracolumbar spine is 
not shown, the criteria for a schedular rating greater than 
40 percent under Diagnostic Code 5237 are not more nearly 
approximated.

After consideration of all the evidence of record, including 
the testimony, the Board finds that for the period beginning 
on June 1, 2005, a 40 percent rating should be granted under 
Diagnostic Code 5292.  

Residuals of Left Shoulder Dislocation

The service medical records reflect that the left hand is 
dominant.  The RO has rated the residuals of a left shoulder 
dislocation 10 percent throughout the appeal period under 
Diagnostic Code 5203.  December 1997 VA X-rays showed 
widening of the acromioclavicular joint space with mild 
deformity of the distal tip of the left clavicle, most likely 
posttraumatic.  There was no evidence of arthritis.

The appeal period began on December 29, 2000, when VA sent a 
letter to the veteran notifying him that examinations were 
scheduled for service-connected disabilities that "...may have 
improved or worsened since your last evaluation." 

A January 2001 VA orthopedic examination report mentions the 
in-service history of a left acromioclavicular joint 
separation in 1992 that healed.  The veteran currently 
reported pain when lifting overhead and morning stiffness.  
The examiner found full range of motion with no shoulder 
girdle atrophy.  X-rays showed status post distal clavicle 
resections.  The diagnosis was residual symptoms of 
acromioclavicular joint separation.  

In his substantive appeal, the veteran reported that he 
avoided lifting his left arm above his head.  In May 2004, 
the veteran testified before the undersigned Veterans Law 
Judge that lifting the left arm over the head caused 
grinding, popping, and pain.   

In November 2007, VA re-examined the shoulders.  The veteran 
denied any current left shoulder symptom.  Full range of 
motion was noted.  Impingement sign was negative, although X-
rays showed possible impingement syndrome.  The orthopedist 
offered an impression of status post left acromioclavicular 
separation without significant residuals and no additional 
functional impairment.  

Impaired motion of the shoulder joint may be rated under 
Diagnostic Code 5201.  A 40 percent rating is assigned where 
there is limitation of motion of the major arm to 25 degrees 
from the side.  A 30 percent rating is assigned where there 
is limitation of motion of the minor arm to 25 degrees from 
the side.  A 30 percent rating is assigned where there is 
limitation of motion of the major arm to midway between the 
side and the shoulder level.  A 20 percent rating is assigned 
for similar limitation of motion of the minor arm.  A 20 
percent rating is also warranted if motion of either arm is 
limited to no higher than shoulder level.  38 C.F.R. § 4.71, 
Plate I, § 4.71a, Diagnostic Code 5201 (2007).

Impairment of the clavicle or scapula of either side with 
malunion is assigned a 10 percent disability rating.  
Impairment of the clavicle or scapula of either side with 
nonunion and without loose movement is assigned a 10 percent 
disability rating.  Impairment of the clavicle or scapula 
with dislocation, or with nonunion and loose movement is 
assigned a 20 percent disability rating for either the major 
or the minor side.  38 C.F.R. § 4.71a, Diagnostic Code 5203 
(2007).

There is no basis for a left shoulder rating greater than the 
10 percent assigned under Diagnostic Codes 5201 or 5203.  
Limitation of motion of the left (major) arm to no higher 
than shoulder level is not shown.  Neither shown is 
impairment of the clavicle or scapula with dislocation, or 
with nonunion and loose movement.  38 C.F.R. § 4.71a, 
Diagnostic Code 5203 (2007).

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  The claim for a disability rating greater 
than 10 percent for the left shoulder joint is therefore 
denied.  

Residuals of Right Shoulder Dislocation

The RO has rated the residuals of a right shoulder 
dislocation 10 percent throughout the appeal period under 
Diagnostic Code 5203.  

In December 1997, VA X-rays showed previous surgical 
resection of the distal right clavicle with soft tissue 
calcification and bony spurring at the acromion. 
A January 2001 VA orthopedic examination report mentions the 
in-service history of a right shoulder bone spur with 
surgical removal on two occasions.  The veteran currently 
reported occasional soreness and stiffness.  He had 
difficulty lifting overhead.  Activity caused pain.  The 
examiner found full range of motion of the right shoulder 
with no shoulder girdle atrophy.  X-rays showed status post 
distal clavicle resections with no evidence of severe 
subluxation of the humeral head and no significant 
degenerative change.  The right shoulder diagnosis was bone 
spur excision with residuals as described.  

In his May 2001 notice of disagreement (NOD), the veteran 
reported marginal right shoulder improvement since active 
service.  In his substantive appeal, he reported that he 
avoided lifting his arms above his head.  In May 2004, the 
veteran testified before the undersigned Veterans Law Judge 
that he felt crepitus in the right shoulder and that there 
was pain and stiffness in that shoulder.   

In November 2007, VA re-examined the shoulder.  The veteran 
reported pain when raising the right arm over the head.  A 
well healed 2-inch surgical scar was noted over the clavicle.  
Full range of motion and full strength were noted.  
Impingement sign was mildly positive.  X-rays showed possible 
impingement syndrome.  The orthopedist offered an impression 
of impingement and tendonitis of the right shoulder and 
additional functional impairment equivalent to 5 degrees loss 
of range of motion.  

The only basis shown for a rating greater than the 10 percent 
already assigned is evidence that pain is encountered when 
raising the right arm above the shoulder.  Under Diagnostic 
Codes 5201, limitation of motion of the right (minor) arm to 
no higher than shoulder level warrants a 20 percent rating.  
The Board finds that pain on use of the right arm causes 
functional impairment that more nearly approximates 
limitation of motion to no higher than shoulder level.  

After considering all the evidence of record, including the 
testimony, the Board finds that it favors a 20 percent rating 
for the right shoulder joint.  

Residuals of Left Ankle Injury 

Residuals of a left ankle injury have been rated 10 percent 
throughout the appeal period under Diagnostic Code 5271.  

A January 2001 VA orthopedic examination report mentions an 
in-service history of a dislocated left ankle in 1984. The 
veteran currently reported low-grade pain and stiffness, 
worse during weather changes.  He could comfortably stand for 
30 minutes.  X-rays showed degenerative changes.  Mild 
crepitus was elicited about the ankle.  Range of motion was 
full.  There was no pain, fatigue, weakness, or 
incoordination on repeat testing.  The diagnosis was 
degenerative joint disease.  

In May 2004, the veteran testified before the undersigned 
Veterans Law Judge that he had stiffness and pain in the left 
ankle. 

In November 2007, VA re-examined the left ankle.  The veteran 
complained of occasional pain.  The left ankle disability did 
not cause the veteran to miss any work.  Range of motion was 
slightly limited.  X-rays showed no fracture or dislocation.  
The orthopedist offered an impression of old ankle 
dislocation without significant residuals.  The orthopedist 
found no additional functional loss.  

The rating schedule reflects that moderate limitation of 
motion of either ankle warrants a 10 percent evaluation.  A 
20 percent evaluation requires marked limitation of motion.  
See 38 C.F.R. § 4.71, Plate II, § 4.71a, Diagnostic Code 5271 
(2006).  

The left ankle disability is currently manifested by lightly 
limited range of motion.  Marked limitation of motion is not 
shown.  Additional functional impairment due to painful 
motion is not shown. 

Comparing left ankle symptoms with the rating criteria, 
because marked limitation of motion is not shown, the 
manifestations do not more nearly approximate the criteria 
for a rating higher than 10 percent.  After considering all 
the evidence of record, including the testimony, the Board 
finds that the preponderance of it is negative and the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim 
for a rating higher than 10 percent for residuals of a left 
ankle injury must be denied. 

Extraschedular Consideration

Where the veteran has alleged or asserted that the schedular 
rating is inadequate or where the evidence shows exceptional 
or unusual circumstances, the Board must specifically 
adjudicate the issue of whether an extraschedular rating is 
appropriate, and if there is enough such evidence, the Board 
must direct that the matter be referred to the VA Central 
Office for consideration.  If the matter is not referred, the 
Board must provide adequate reasons and bases for its 
decision to not so refer it.  Colayong v. West 12 Vet. 
App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  In this case, service-connected disabilities are 
alleged to cause such marked interference with employment or 
to otherwise render impractical the application of the 
regular schedular standards. The Board has referred the issue 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b) (1).  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 
8 Vet. App. at 227.  See also VAOPGCPREC. 6-96. 




ORDER

An increased rating for residuals of a right knee 
meniscectomy and scar is denied.

A separate 10 percent rating for right knee arthritis is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.  

Prior to March 9, 2005 and beginning June 1, 2005, a 40 
percent rating is granted for residuals of lumbosacral strain 
and degenerative disc disease, subject to the laws and 
regulations governing the payment of monetary benefits. 

An increased rating for residuals of left shoulder 
dislocation is denied.

A 20 percent rating for residuals of right shoulder 
dislocation is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

An increased rating for residuals of injury to the left ankle 
is denied.



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


